[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 295 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 296 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 297 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 299 
According to the complaint, such pecuniary damages as the plaintiffs sustained were caused by the following acts only, to wit: (1) The captain of the "City of Mexico" "by concealment of her true character, or by threats or fraud," procured from the agent of the plaintiffs certain money and supplies belonging to them. for which they have not been paid. (2) General Delgado landed at Corn island from said vessel with certain of his followers and "unlawfully and improperly entered plaintiffs' buildings and property," where they held meetings and made speeches, announcing their intention of overthrowing by armed force a government friendly to the United States. (3) A naval officer of the United States, unjustly suspecting that the plaintiffs were lending aid to the violation of our neutrality laws, forcibly entered upon their premises, seized one of their schooners, interrupted their business and thus injured their credit.
Unless the defendants are legally responsible for one or more of these acts, it is obvious that the complaint sets forth no cause of action against them. It is not alleged that they ever authorized, promoted or even contemplated any of said acts or that they, either directly or indirectly, ratified or approved of them. They were engaged as merchants in aiding General Delgado in organizing his expedition by purchasing and transporting arms and munitions of war for him, but they did not authorize the captain of the "City of Mexico" to make threats or practice fraud in order to procure supplies for that vessel nor instigate the trespass committed upon private property It is true that they requested the agent of the plaintiffs to sell supplies to the vessel and agreed to honor the drafts drawn in payment. If the action were on contract there might be a recovery for the amount contracted for, but it proceeds in tort and seeks to recover for *Page 301 
fraud and unlawful violence. Certain representations of the defendants to the plaintiffs, made with knowledge of, but without disclosing certain facts, are all that the complaint has to rest upon, and unless it shows a logical connection between those representations and the acts that resulted in pecuniary loss, there is no cause of action alleged. What were the representations? The defendants, knowing and concealing the hostile purpose of General Delgado, falsely represented him as an ordinary traveler about to visit Central America and desiring a letter of introduction to the agent of the plaintiffs, to aid him in getting information about the people and country. The letter was thus procured and the force of the representations ended in the letter, which thence-forward was the only link connecting the representations with the acts resulting in injury to the plaintiffs. The contents of the letter are not set forth, but as it is characterized as a letter of introduction, presumptively it simply made General Delgado acquainted with Mr. Nelson without accrediting or recommending him. What connection could such a letter have with the subsequent acts of the captain of the steamship in procuring supplies by threats and fraud, or of General Delgado in trespassing upon property of the plaintiffs or with the unwarranted proceedings of the naval officer? Clearly there was no relation of cause and effect between the letter and the acts resulting in loss, yet unless the damages sought to be recovered are "the legal and natural consequence of the wrong complained of, proceeding exclusively from that and not from the improper act of a third party induced thereby," there can be no recovery. (Crain v. Petrie, 6 Hill, 522.)
The law requires that the injury must proceed so directly from the wrongful act that according to common experience and the usual course of events it might, under the particular circumstances, have reasonably been expected. (1 Sutherl. on Dam. 21; 1 Sedg. on Dam. 90; 2 Greenl. on Ev. § 256; 1 Addison on Torts, 6; Ryan v. N.Y.C.R.R. Co., 35 N.Y. 210; Knight v.Wilcox, 14 id. 413, 416; Hutchins v. Hutchins, 7 Hill, 104;Lynch v. Knight, 9 H.L. Cas. 577.) *Page 302 
To justify the recovery of damages, they must be the natural and proximate consequence of the act complained of. (Id.) These principles are elementary and when applied to the facts of this case show that, however reprehensible in morals the conduct of the defendants may have been, it afforded the plaintiffs no basis for legal redress.
The letters written by the defendants to Mr. Nelson, contained no misrepresentation, and even when considered in connection with the letter of introduction add nothing to its force and lend no strength to the plaintiffs' case.
We think that the complaint fails to set forth a cause of action against the defendants, and that the demurrer was properly sustained by the courts below.
The judgment should be affirmed, with leave to the plaintiffs to amend upon payment of costs.
All concur.
Judgment affirmed.